Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a secretary shortly after the death of *812her spouse in order to move to Florida, where she thought she would be able to find more affordable housing. Claimant’s subsequent application for unemployment insurance benefits was denied on the ground that she had left her employment without good cause. We affirm. The record discloses that claimant failed to present evidence showing that there was no suitable housing available within commuting distance of her employment. We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant left her employment for personal and noncompelling reasons (see, Matter of Work [Sweeney], 238 AD2d 664; Matter of Powers [Sweeney], 227 AD2d 788).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur.
Ordered that the decision is affirmed, without costs.